﻿The General Assembly
is meeting in the shadow of the tragedy last month in
which United Nations staff were killed or injured in
Baghdad. New Zealand unreservedly condemns such
brutal and calculated acts of terror. The United Nations,
after all, was in Iraq to improve the conditions of Iraqi
people and to assist the restoration of Iraqi sovereignty.
We mourn the loss of all those who perished. In
particular, I pay tribute to Sergio Vieira de Mello, who
worked so effectively in the world’s trouble spots,
including Timor-Leste, where New Zealand worked
alongside him and developed huge admiration for his
ability and determination.
This was not the first occasion on which the
employees of the international community have been
targeted, although it was the worst. History suggests
that it will not be the last.
To do its work effectively, the United Nations
must interact with local communities, not operate from
behind barbed wire and concrete barriers. Its
employees are mainly unarmed civilians. We, the States
Members of the United Nations, must do more to
protect those whom we employ to work on our behalf.
Nine years ago New Zealand was at the forefront
in creating the Convention for the Safety of United
7

Nations and Associated Personnel. It was opened for
signature in 1995. Regrettably, only one third of the
membership has since become a party to it. We urge all
countries to do so now.
New Zealand believes that the Convention should
be widened to cover all situations where United
Nations and other associated personnel are engaged in
peacekeeping, humanitarian and other assistance-
related activities.
Over the last year we have witnessed terrorist
attacks, including in Casablanca, Riyadh and Jakarta,
as well as in Baghdad.
Next month is the first anniversary of the terrorist
attack in Bali, in which more than 200 people lost their
lives. And two years ago this city itself was the victim
of the 9/11 attacks, which took 3,000 lives.
International terrorism remains the primary threat to
the security and well-being of people across the world.
If we are to defeat terrorism, regional cooperation
is imperative. In the Asia Pacific region, a concerted
response to terrorism is now at the centre of the
Association of South-east Asian Nations Regional
Forum agenda and is becoming increasingly important
in the Asia-Pacific Economic Cooperation.
The Pacific Islands Forum is responding
collectively to security challenges, including terrorism,
transnational crimes and challenges to national
integrity and independence.
An effective campaign against terrorism requires
international collaboration on intelligence, military,
social and economic measures.
New Zealand is aware that while we focus on the
symptoms of terrorism, the international community
must work together to tackle the conditions that foster
it. We welcome the Norwegian initiative to strengthen
analysis of the causes of terrorism. There are simply no
ends that can justify the death and the maiming of
vulnerable and innocent people.
New Zealand has, since 1972, supported the
development of a comprehensive international regime to
outlaw terrorism. I hope that the General Assembly will
be able to move forward on this issue and conclude the
comprehensive and nuclear terrorism conventions.
In combating terrorism, however, we should
avoid undermining the very values we are seeking to
uphold. The fight against terrorism should not become
an excuse to justify actions that do not conform to
international standards of humanity.
New Zealand is the current Chair of the Pacific
Islands Forum, which it hosted last month. Leaders
strongly endorsed the Regional Assistance Mission to
the Solomon Islands — a concrete example of the
region working together to assist one of its members to
restore security, stability and progress to its people.
New Zealand joined with the other members of
the Pacific Islands Forum in responding to a request
from the Solomon Islands Government for police and
military assistance to end the actions of armed
criminals responsible for the deterioration in the social
and economic conditions in the Solomon Islands. A
police-led operation has been working successfully to
restore the rule of law and economic stability.
In failed or weak States, Governments often lack the
capacity or will to exercise territorial control. That can
create a power vacuum for terrorist organizations and
criminals to exploit and maintain safe havens, training
facilities and bases for launching terrorist operations.
The Regional Assistance Mission has gone
exceptionally well to date and has received strong
support from the people of the Solomon Islands. It is a
Pacific solution to a Pacific problem. Cooperation and
commitment by Pacific States to respond to regional
security needs, under the umbrella of the Pacific Islands
Forum, is a model that other regions could adopt.
The statements of support from the Secretary-
General and the Security Council for this regional
action, taken in accordance with the Charter, are
welcome. We would urge the United Nations to assist
where it can the process of rebuilding the social
structure and the economy of that country.
New Zealand is working to enhance and
complement existing security capabilities within the
Pacific region. We are engaged in a number of
activities, including establishing border security
systems and drafting model legislation to address
terrorism and transnational organized crime.
The international community must retain an
ongoing commitment to Afghanistan, where President
Karzai’s Government continues to face significant
challenges. Improving security outside Kabul will be a
crucial element in bringing political stability to
Afghanistan.
8

It is in the interests of us all to assist in the
restoration of Afghanistan — not only for the well-
being of the Afghan people, but also so that terrorists
cannot operate freely within its borders.
Earlier this week, New Zealand assumed
leadership of the Provincial Reconstruction Team in
Bamian Province. I am pleased that we could
demonstrate support for the Afghanistan Transitional
Government in this way.
The shared nightmare of all States is that
weapons of mass destruction or the materials from
which they can be constructed will find their way into
the terrorist arsenal. The possibility of nuclear weapons
in the hands of terrorists is a worst-case scenario with
horrific implications. We must do everything we can to
prevent this from happening.
The possible acquisition of nuclear weapons by
terrorist groups increases as the numbers and types of
these weapons, and the States that possess them,
continue to expand. For these and other reasons the
elimination of these weapons is vital.
New Zealand calls on all countries to commit and
to adhere to multilateral disarmament and arms control
treaties.
North Korea’s proclaimed nuclear weapons
programme is a major concern. We urge North Korea to
resume its cooperation with the International Atomic
Energy Agency (IAEA) and its commitment to the
Nuclear Non-Proliferation Treaty (NPT). The current
multilateral dialogue process is a positive way forward.
We commend China for facilitating this.
Iran, too, must heed the strong message of the
international community and take the urgent steps
required to restore confidence that its nuclear
intentions are peaceful.
The Nuclear Non-Proliferation Treaty is equally
about nuclear disarmament. The commitment given by
the nuclear-weapon States to give up their nuclear
weapons, reaffirmed unequivocally at the NPT Review
Conference in 2000, must be honoured.
The nuclear Powers have a particular responsibility
in this respect. They must lead by example against
proliferation. Meaningful steps toward permanent
disarmament would add to their moral authority in
demanding that others must not develop nuclear
weapons capability.
The invasion of Iraq has had a profound impact
on this Organization. We regret that differences of view
could not be resolved in the Security Council.
The reconstruction of Iraq, the restoration of its
sovereignty and the rebuilding of political and social
structures to guarantee the Iraqi people a better life are
now the critical issues. We welcome initiatives to push
forward the political and constitutional process.
The passage of Security Council resolutions 1483
(2003) and 1500 (2003) recognizes the vital role of the
United Nations and the need for the international
community to be fully engaged in reconstruction
efforts. While responsibility for security must
inevitably rest with coalition forces, multilateralism
offers the best prospect and the greatest legitimacy for
the process of transition back to Iraqi self-rule.
New Zealand has announced substantial
contributions to reconstruction and humanitarian relief
work. These include the deployment of a New Zealand
Defence Force light engineer group to work on
humanitarian and reconstruction tasks alongside a
United Kingdom engineer regiment in southern Iraq.
We have helped with demining operations and have
made contributions through United Nations agencies,
the International Committee of the Red Cross and non-
governmental organizations.
New Zealand continues to view the United
Nations as the best hope we have to collectively pursue
the principles enshrined in the Charter. The strength of
the United Nation is that it brings all countries of the
world together on an equal footing to address common
problems. Millions of people around the world have had
their lives improved by the actions of the United Nations.
East Timor is but one recent example of its effectiveness
when it is supported by a common will to act.
At the same time, we all recognize the need to
reform the Organization. In opening this session, the
Secretary-General called on us to consider whether the
rules and instruments of this multilateral institution
continue to serve us well. We have been discussing the
reform of the Security Council for more than a decade
now. It is time to make an institution designed in an
earlier age, for a smaller number of nations more
representative and responsive to the 191 current
Members of the United Nations. We welcome the
establishment of a panel to address key issues
fundamental to the Organization’s future role. Member
States will need to put aside self-interest and
9

differences to reach agreement on the panel’s findings
and to translate those into action.
Fifty-eight years ago, the United Nations was
created in the aftermath of the death and devastation
that had resulted from two world wars. The vision of
its founders was that of an organization that would
establish rules to govern international behaviour, with
procedures to enforce them through collective action. The
United Nations was bestowed with a unique legitimacy
and unique authority to resolve conflict. Whatever its
shortcomings, it remains an indispensable organization.
The challenge before us is to create the structures
and provide the political will that will enable it to
deliver the peaceful, just and prosperous world that is
the hope and expectation of humanity.





